    Case: 4:19-cr-00484-AGF Doc. #: 2 Filed: 06/27/19 Page: 1 of 2 PageID #: 5
                                                                        FILED
                               UNITED STATES DISTRICT COURT                          JUN 2 7 2019
                               EASTERN DISTRICT OF MISSOURI                         U. S. DISTRICT COURT
                                     EASTERN DIVISION                             EASTERN DISTRICT OF MO
                                                                                           ST.LOUIS

 UNITED STA-TES OF AMERICA,                           )
                                                      )
                        Plaintiff,                    )
                vs.                                   )       No.
                                                      )
 PAULO A. FINCK JR,                                   )
                                                      )
                        nefendant.                    )      4:19CR484 AGF/DDN
                                          INDICTMENT

                                           COUNT ONE

       The Grand Jury charges that:

       On or about May 8, 2019, in St. Louis City, within the Eastern District of Missouri,

                                      PAULO A. FINCH, JR.,

the defendant herein, knowingly possessed a stolen firearm, that is,_ one Glock, 9mm. semi-

automatic pistol, which had been shipped and transported in interstate commerce, knowing and

having reasonable cause to believe the firearm was stolen.

       In violation of Title 18, United States Code, Sections 922G) and 924(a)(2).
                                          COUNT TWO

       The Grand Jury further charges that:

       On or about May 8, 2019, in St. Louis City, within the Eastern :Oistrict of Missouri,

                                      PAULO A. FINCH, JR.,

the defendant herein, who was then under indictment, and knew that he was under indictment, for a

crime punishable by imprisonment for a term exceeding one year, to wit: one count of Stealing a

Credit Card, in State of Missouri v. Paulo A. Finch, Jr., Cause Number 18SL-CR02576-0l, did
                 ,----
~ .·-   '
            =-   :~       Case: 4:19-cr-00484-AGF Doc. #: 2 Filed: 06/27/19 Page: 2 of 2 PageID #: 6


                      willfully receive a firearm, that is, a Glock, 9mm. semi-automatic pistol, said firearm having been

                      shipped and transported in interstate commerce.

                             In violation of Title 18, United States Code, Sections 922(n) and 924(a)(l )(D).



                                                                          A TRUE BILL.



                      JEFFREY B. JENSEN                                    FOREPERSON
                      United States Attorney


                      JENNIFER J. ROY, #47203MO
                      Assistant United States Attorney




                                                                                                                            .,'
